Exhibit 10.1

FIRST AMENDMENT TO

THE WILLIAMS COMPANIES, INC. EXECUTIVE SEVERANCE PAY PLAN

WHEREAS, The Williams Companies, Inc. (the “Company”) maintains The Williams
Companies, Inc. Executive Severance Pay Plan, effective January 1, 2008, as
amended or amended and restated subsequent thereto (the “Plan”).

WHEREAS, the Compensation Committee, acting in it settlor capacity, now desires
to amend the Plan pursuant to Section 5.3 of the Plan to permit the Company’s
officers who hold the title of Senior Vice President or above to participate in
the Plan and to be eligible for a severance benefit between one and one-half
(1.5) times and two (2) times their base salary and target annual bonus, as
determined by the CEO in his sole and absolute discretion.

NOW THEREFORE, in consideration of the foregoing premises, the Plan shall be,
and hereby, is amended in following respects, generally effective as of July 14,
2016, except as otherwise provided below:

I.

Section 1.11 of the Plan is hereby amended and restated in its entirety as
follows:

 

  “1.11 “Eligible Employee” means an Employee who holds a position that (a) has
been classified as an executive position by the Company’s executive compensation
department and/or (b) is a Company officer holding the title of Senior Vice
President or above. Those positions that are classified by the Company’s
executive compensation department as executive positions shall be made by taking
into account various factors, including market data, responsibilities of the
position and strategies of the Company.”

II.

Section 3.1 of the Plan is hereby amended and restated in its entirety as
follows:



--------------------------------------------------------------------------------

  “3.1 Severance Pay. Except as provided in Section 3.5, subject to the
Participant signing a release of claims prepared by the Company within fifty
(50) days of the Participant’s termination date, a Participant, other than a
Company officer holding the title of Senior Vice President or above, shall be
eligible to receive a discretionary payment of twelve (12) months of Base Salary
and may also be awarded a discretionary amount based on the Participant’s target
annual bonus. In the case of a Participant who is an officer of the Company
holding the title of Senior Vice President or higher, such Participant shall be
eligible to receive a discretionary payment of between eighteen (18) months and
twenty-four (24) months of Base Salary and may also be awarded a discretionary
amount of between one and one-half (1.5) and two (2) times the Participant’s
target annual bonus, as determined by the chief executive officer, in his sole
and absolute discretion. Notwithstanding the foregoing, the severance payment
for a Participant is absolutely discretionary and there may be no payment
whatsoever.”

Except as modified herein, the Plan shall remain in full force and effect.

IN WITNESS WHEREOF, the Compensation Committee or its authorized designee, in
its settlor capacity, has caused this First Amendment to the Plan to be executed
this 19th day of July, 2016, effective as hereinbefore provided.

 

By:  

/s/ Stephanie C. Cipolla

Printed Name: Stephanie C. Cipolla Title: Vice President Human Resources